PER CURIAM.
The final judgment of delinquency is affirmed upon a holding that the trial court properly denied the motion to suppress the out-of-court and in-court identification of the juvenile herein filed below. There was substantial, competent evidence presented at the hearing on the motion to suppress— although this evidence was in part contradicted — to support the conclusion that the police did not employ an unnecessarily suggestive procedure in obtaining the out-of-court identification in this case, to wit: a prompt, fair, on-the-scene show-up identification of a purse snatch suspect. See Grant v. State, 390 So.2d 341 (Fla.1980), cert. denied, 451 U.S. 913, 101 S.Ct. 1987, 68 L.Ed.2d 303 (1981).
Affirmed.